El Juez Asociado Señoe Aldeey,
emitió la opinión del tribunal.
Morris & Co., corporación organizada con arreglo a las leyes del Estado de Maine, con casa matriz y domicilio en Chicago, Illinois, dedicada al comercio de exportación en carpes, salazones y embutidos, demandaron a José Gonzá-lez Clemente y Cía., sociedad piercantil dedicada al ramo de provisiones en general, con domicilio en Mayagüez, P. B., alegando que por sus agentes en esta Isla, los Sres. J. Ochoa y Hno., vendieron a los demandados el 24 de diciembre de 1919 cincuenta barriles de tocino al precio de $46 cada ba-rril para ser embarcados por los demandantes en dos en-víos sucesivos quincenales de 25 barriles, o sea, en la pri-mera y segunda quincena de febrero y que los demandan-tes, cumpliendo lo estipulado en la orden de venta, despa-charon desde su casa empacadora los dos expresados embar-ques, el primero el 6 de febrero de 1920 y el segundo en fe-brero 19 del mismo año, según se expresaba en el contrato, y que dichos dos embarques cubriendo los cincuenta barri-les de tocino llegaron oportunamente al puerto de destino de Mayagüez, a virtud de consignación y entrega a los de-mandados mediante los conocimientos obrantes en poder de dichos demandados: que éstos se negaron y rehusaron acep-tar la mercancía comprada y cumplir con las obligaciones del contrato y entonces, por acuerdo previo entre deman-dantes y demandados, convinieron en someter el asunto .por medio de arbitraje a la Cámara de Comercio de Puerto Pico, Sección de Mayagüez, que es un organismo consti-tuido por comerciantes de la localidad para dirimir y resolver cuestiones o diferencias de carácter comercial entre sus asociados, y que la expresada Cámara de Comercio, actuando en arbitraje, dictó fallo o laudo en mayo de 1920 a favor de los demandantes, parte del cual se inserta en la demanda y en el que se dice que consideran a los compradores en la obligación de aceptar los embarques correspondientes al *173litigio: que de conformidad con dicho fallo o lando los de-mandados están obligados a aceptar el referido contrato por haberlo cumplido en todas sns partes los vendedores y obligados a pagar el importe de los cincuenta barriles, qne es de $2,300, con más intereses por mora hasta el día del pago: y qne los demandados se niegan y rehúsan acatar y cumplir el lando o decisión de dicha cámara, qne es justo y equitativo, por lo que suplican a la corte qne condenase a los demandados al cumplimiento del lando recaído en su contra por el arbitraje de la Cámara de Comercio de Puerto Rico, Sección de Mayagiiez, a qne acepten el contrato qne se establece en la demanda y a qne le paguen los $2,300, valor de los cincuenta barriles de tocino, los intereses de mora y las costas.
Los demandados alegaron contra esa demanda la excep-ción previa de que no aduce hechos determinantes de causa de acción y habiendo sido desestimada contestaron haciendo una negación general de los hechos alegados, aduciendo otros en contrario y formulando contrademanda, y celebrado el juicio recayó sentencia declarando con lugar la demanda, contra la que establecieron este recurso en el que alegan como primer motivo de error el haber sido desestimada su excepción previa a la demanda.
Se expone en ese motivo del recurso que la demanda no tiene otro objeto que hacer obligatorio por medio de los tribunales el fallo o laudo emitido por la Cámara de Comercio de Mayagiiez y que por esto debe ser pagado el precio del contrato y que aun tratándose de ejercer la acción de cum-plimiento de un contrato de compraventa mercantil no alega que los efectos comprados estén depositados a disposición de los compradores.
En verdad, los términos en que está redactada la de-manda y el epígrafe de ella, que dice ser sobre cumpli-miento específico de un laudo arbitral, producen la impre-sión de que tiene por objeto que se condene a pagar el pre-cio del tocino a que la demanda se refiere porque la Cá-*174mara de Comercio ya lia resuelto que los compradores están en la obligación de aceptar los dos embarques de ese con-trato. Considerada la demanda bajo este aspecto, no aduce hechos determinantes de cansa de acción porque no hay dis-posición alguna en nuestras leyes para hacer efectivos los fallos o laudos de las cámaras de comercio. Ya dijimos en el caso de Parga y Frontera, S. en C., v. The Royal Insurance Company, Ltd., 32 D.P.R. 78, que un asegurado que no acepta un laudo arbitral a que se sometió puede recla-mar judicialmente la cuantía de la pérdida sufrida; y de igual manera si los demandados en este caso no aceptan cumplir voluntariamente el laudo de la Cámara de Comer-cio, para que puedan ser condenados a cumplir su contrato con los demandantes tendrán éstos que ejercitar su acción independientemente de dicho fallo o laudo.
Pero si interpretamos liberalmente la demanda, como de-bemos hacerlo de acuerdo con el artículo 122 del Código de Enjuiciamiento Civil para hacer cumplida justicia a las par-tes, podemos llegar a la conclusión de que a pesar de que la mente de los demandantes estuvo fija en hacer efectivo el laudo dicho, sin embargo, hicieron ciertas alegaciones en la demanda que permiten considerarla como acción para cumplimiento de un contrato de compraventa mercantil, pues dice que se celebró ese contrato y que los demandantes en cumplimiento de él embarcaron dentro de los plazos conve-nidos el artículo vendido a los demandados y.que llegó al puerto de Mayagüez a virtud de consignación y entrega a los demandados mediante los conocimientos obrantes en po-der de los demandados. Pero habiendo alegado también que los demandados se negaron a aceptar la mercancía com-prada, para que la demanda así considerada aduzca todos los hechos determinantes de acción para obligar a los de-mandados al cumplimiento del contrato de compraventa pa-gando el precio de la mercancía era necesario que alegase que los efectos comprados por los demandados han sido de-positados y están a su disposición de acuerdo con el ar-*175tículo 332 del Código de Comercio. Tal como está redac-tada la demanda los compradores no tienen la mercancía porque rehusaron aceptarla y se les cobra el precio de ella sin que se ofrezca entregársela y sin haber sido depositada a favor de ellos, por lo que no podría dictarse sentencia a favor de los demandantes por las alegaciones de la de-manda. porque los demandados no pueden ser condenados a pagar una mercancía que no tienen en su poder por ha-berse negado a recibirla y que no está depositada a su dis-posición para recibirla como compensación del precio que pagaran por ella.
Por las razones expuestas la corte inferior cometió error al no declarar con lugar la excepción previa opuesta a la demanda y el caso debe serle devuelto con permiso a los de-mandantes para que enmienden su demanda dentro del plazo que dicha corte les fije.